USDC IN/ND case 3:16-cr-00100-JD-MGG document 180 filed 01/19/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


 UNITED STATES OF AMERICA

        v.                                          Case No. 3:16-CR-100 JD

 JOSEPH ANTONIO WILLIAMS




                                    OPINION AND ORDER

       Defendant Joseph Williams is serving a 188-month term of imprisonment for possessing

a firearm as a felon and possessing cocaine with intent to distribute it. He is housed at FCI Terre

Haute and has a scheduled release date in 2030. Mr. Williams moved for a reduction of sentence

under 18 U.S.C. § 3582(c)(1)(A) due to the Covid-19 pandemic. The Court referred Mr.

Williams’s motion to the Federal Community Defenders which declined to represent him. The

government is opposing the motion on the ground that Mr. Williams had failed to exhaust his

administrative remedies before filing the motion with the Court.

        A court generally cannot modify a sentence once the sentence has been imposed. 18

U.S.C. § 3582(c). However, an exception to the general rule allows a court to modify a sentence,

after considering § 3553(a) factors, if “extraordinary and compelling reasons warrant such a

reduction,” the reduction is consistent with policy statements issued by the Sentencing

Commissions, and the defendant has submitted such a request to the warden at least 30 days

before filing a motion or has fully exhausted all administrative rights within the Bureau of

Prisons. 18 U.S.C. § 3582(c)(1)(A). The application notes to the Sentencing Guidelines offer

some examples of when extraordinary and compelling reasons may be present. Those include
USDC IN/ND case 3:16-cr-00100-JD-MGG document 180 filed 01/19/21 page 2 of 5


when the defendant is suffering from a terminal illness or is suffering from a serious physical or

medical condition that substantially diminishes his ability to provide self-care within the prison.

U.S.S.G. § 1B1.13 n.1.

        There’s no indication in Mr. Williams’s motion that he had first filed his request with the

Bureau of Prisons (“BOP”) or that he had otherwise exhausted his administrative remedies. In

fact, the government’s brief states that the BOP has no record of any request for reduction of

sentence from Mr. Williams. Without first filing the request with the BOP, and without the

government’s waiver for this requirement, Mr. Williams’s motion must be denied at the outset.

See United States v. Williams, 829 F. App’x 138, 140 (7th Cir. 2020) (“The First Step Act

amended § 3582(c)(1)(A) to permit an inmate to move for compassionate release as long as he

exhausted his administrative appeals or the facility’s warden did not respond to his

compassionate-release request within 30 days. . . . This exhaustion requirement is a mandatory

claim-processing rule. Waiver cannot apply here because the government timely objected to

Williams’s failure to exhaust at every opportunity.” (citations omitted)). After all, there are good

reasons for the exhaustion requirement as it gives the initial review to the BOP, which has

considerable expertise concerning both the inmate and the conditions of confinement. This

makes good sense any day but especially during a pandemic.

        However, the exhaustion requirement is not jurisdictional, see United States v. Gunn, 980

F.3d 1178, 1180 (7th Cir. 2020), so, while the Court could dismiss the motion without prejudice

and allow Mr. Williams to first petition the BOP, the grounds for his motion are so deficient that

the Court would be sending him on a pointless endeavor. Mr. Williams will be better served if

the Court does the inevitable and denies his motion not only on procedural grounds but also on

its merits.




                                                 2
USDC IN/ND case 3:16-cr-00100-JD-MGG document 180 filed 01/19/21 page 3 of 5


       First, the Court does not find that extraordinary and compelling reasons warrant a

reduction in Mr. Williams’s sentence. In the context of the COVID-19 pandemic, “§

3582(c)(1)(A) contemplates a sentence reduction for specific individuals based on the

individual’s particular circumstances of where he is housed and his personal health conditions.”

United States v. Council, 2020 WL 3097461, at *5 (N.D. Ind. June 11, 2020); see also United

States v. Melgarejo, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020). In determining whether

there is an extraordinary and compelling reason to modify a term of imprisonment, the Court

may consider (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of

COVID-19, (3) the age of the defendant, and (4) the extent that the defendant’s release would

mitigate or aggravate the COVID-19 pandemic. See Council, 2020 WL 3097461, at *5–7; United

States v. Barrett, 2020 WL 3264112, at *3 (N.D. Ind. June 17, 2020); see also United States v.

Davis, 2020 WL 1951652, at *1–2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to

consider whether there was a “compelling reason” for pretrial release due to the COVID-19

pandemic).

       Mr. Williams is 32 years old. He claims he has an irregular, slow heartbeat and that, “if

[he] contacts Covid-19 again, it could be deadly.” (DE 173 at 1.) He says he is concerned with

the infection outbreaks at the prison. He also says he has no disciplinary incidents, has completed

drug rehabilitation classes, is a mentor for suicidal inmates, and works at Unicor. With his

motion, Mr. Williams attached a lab report stating that he had tested positive for Covid-19 three

months before filing the motion. He asks the Court to reduce his sentence to 120 months of

imprisonment, which would give him an out-date around 2025.




                                                 3
USDC IN/ND case 3:16-cr-00100-JD-MGG document 180 filed 01/19/21 page 4 of 5


        Mr. Williams’s motion fails to meet the requirements for a sentence reduction. To begin

with, since Mr. Williams had already been infected with Covid-19, he is likely to have immunity

for some time. 1 Moreover, Mr. Williams is only 32 years-old, which puts him in a lower risk

category of people to suffer severely from Covid-19. The CDC reports that the greatest risk of

severe illness is among those aged 85 or older and the steepest growth in mortality rate does not

occur until a person has reached 65 years old. 2 And while Mr. Williams states that he has a heart

condition, it’s not at all clear how serious that condition is, as he has not backed up his claim

with any medical records. Finally, it doesn’t appear that Mr. Williams himself believes that he’s

in immediate danger because is not requesting immediate release but a shortening of his sentence

that would give him an out-date sometime around 2025.

        In addition, though Mr. Williams criticizes the way his facility and the BOP has handled

the virus, the BOP has implemented several precautions to help mitigate the spread. Of course,

these precautions cannot guarantee that the number of infected inmates will not increase in the

prison, and some prisons have experienced outbreaks despite those precautions. But, given all of

Mr. Williams’s circumstances, the Court cannot find that extraordinary and compelling reasons

warrant a sentence reduction.

        The consideration of § 3553(a) factors further favors the denial of his motion. The Court

is glad that Mr. Williams has a job in prison, that he is a mentor to suicidal inmates, and that he

has tackled drug addiction problems. These achievements are worthy of recognition. But §




        11See Immunological memory to SARS-CoV-2 assessed for up to 8 months after infection
https://science.sciencemag.org/content/early/2021/01/06/science.abf4063 (a study finding that Covid-
19 immunity may last at least for eight months) (last visited January 15, 2021).

        2 See Your Health: Older Adults: At greater risk of requiring hospitalization or dying if diagnosed with

COVID-19, Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html, (last updated December 13, 2020).


                                                         4
USDC IN/ND case 3:16-cr-00100-JD-MGG document 180 filed 01/19/21 page 5 of 5


3553(a) requires that all sentencing factors be taken into account. And here, the nature and

circumstances of his offense were serious, involving possession of a firearm by a felon and

possession of cocaine with intent to distribute it. In fact, Mr. Williams was sentenced pursuant to

the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1), based on three prior Indiana convictions:

burglary, robbery, and dealing cocaine. These prior convictions are indicative of Mr. Williams’s

criminal tendencies and reflect a high risk for recidivism. Under those circumstances, the Court

does not find that the § 3553(a) factors support a reduction in sentence for Mr. Williams.

       For those reasons, the Court DENIES Mr. Williams’s motion for reduction in sentence

(DE 173).

       SO ORDERED.

       ENTERED: January 19, 2021


                                                    /s/ JON E. DEGUILIO
                                             Chief Judge
                                             United States District Court




                                                 5
